Conviction for robbery; punishment, five years in the penitentiary.
We are met at the threshold of the consideration of this case with the fact that the appeal bond is not signed by two sureties as required by law. The bond appears to be signed by one surety, and by another who signs by attorney in fact. This court held in Ex parte Albert Meadows, No. 17962, decided October 31, 1935 (129 Tex.Crim. Rep.), that a surety to a bond in a case of this kind could not sign by an attorney in fact. The appeal bond being defective, this court has no jurisdiction.
The appeal will be dismissed.
Dismissed.